Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
This action is in reply to the amendments and RCE filed on January 14, 2022 and the supplemental amendments filed February 25, 2022.  It is noted that the Supplemental Response/Amendment filed February 25, 2022 incorrectly indicates that the Supplemental Response is in response to the Final Office Action mailed January 14, 2022.  The RCE was filed January 14, 2022 but no Office Action was filed on that date.
Claims 1-21 are currently pending.
Claims 1, 4, 5, 17, and 18 have been amended.
Claims 20 and 21 are newly presented.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on January 14, 2022 and February 25, 2022  have been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 8, 9, 11, 12, 14, 15, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keesling Contreras et al., U.S. Patent Application Publication 2020/0185120 (“Keesling”), in view of Reagor et al., U.S. Patent Application Publication 2018/0260730 (“Reagor”).

With respect to independent claim 1 Keesling teaches:
A method for performing a non-classical computation, comprising:
(a)    generating a plurality of spatially distinct optical trapping sites, said plurality of optical trapping sites trapping a plurality of atoms, wherein said plurality of atoms comprise one or more qubits (Keesling teaches tweezer laser sources that form n separate tweezer beams to form a tweezer array/beams used to trap atoms; see [0086].);
 (c)    applying electromagnetic energy to said selected one or more atoms of said plurality of atoms (Keesling teaches an array of atoms into Rydberg states and evolving the arrays using laser (electromagnetic energy) manipulation techniques; see abstract.) to perform said gate operation within said sequence of qubit gate operations (Figure 8C of Keesling shows a single-atom phase gate implemented by applying an independent 809 nm laser 840; see figure 8C and [0136].  The independent laser 840 in figure 8C discloses a sequence of pulses, sufficient to read on the broad sequence claimed; Keesling also teaches the alternative sequence details as disclosed below.  Keesling further teaches a pulse sequence and spin-echo sequence in [0136].), wherein said applying comprises modulating said electromagnetic energy with at least two optic modulators (Keesling teaches an array of atoms into Rydberg states and evolving the arrays using laser (electromagnetic energy) manipulation techniques; see abstract.  Keesling further teaches a tweezer array comprising multiple laser beams; see [0088].  Keesling also teaches tweezers (plural) in at least [0087], [0088], and [0089].), wherein said qubit gate operation within said sequence of qubit gate operations comprises at least one of:
(i) inducing said one or more atoms to adopt one or more superposition states of a first atomic state and at least a second atomic state that is different from said first atomic state (Keesling teaches preparing the maximally entangled Bell state in [0140].  An entangled Bell state is an equal superposition; see teaching reference Gambetta et al., U.S. 20120319085, paragraph [0016].  Keesling further teaches extending the lifetime of the entangled state by exciting |W, the symmetric state (second state different from the first); see [0138] and [0143].  [0125] of Keesling indicates that the Bell state is accomplished by reducing laser (electromagnetic) phase noise.); or
(ii)    quantum mechanically entangling at least a subset of said one or more atoms in said one or more superposition states with at least another atom of said plurality of atoms (Keesling teaches high-fidelity control that extends to multi-particle cases by preparing a two-atom entangled state; see [0214].  Keesling discloses controlling two-atoms in [0138].); and
(d)    performing one or more measurements of said one or more superposition states to obtain said non-classical computation (Keesling teaches a quantum processing system that arranges atoms into arrays, evolving the arrays of atoms, and observing (measuring) the final states; see abstract.), 

Keesling does not explicitly teach:
(b) selecting one or more individual atoms from said plurality of atoms upon which to perform a gate operation of a sequence of qubit gate operations, thereby providing a selected one or more atoms of said plurality of atoms;
wherein said non-classical computation is encoded in said sequence of qubit gate operations.
However, Reagor teaches these limitations:
(b) selecting one or more individual atoms from said plurality of atoms upon which to perform a gate operation of a sequence of qubit gate operations (Reagor teaches control signals that can manipulate the quantum states of individual qubits (atoms) and measure the quantum states of individual qubits; see  [0010].  Reagor also teaches the control signals can be configured to encode information in the qubit devices, to process the information by performing quantum logic gates and that a sequence of quantum logic operations can be applied to the qubits to perform a quantum algorithm; see [0013].  Reagor further teaches gate sets in [0026]-[0027] that can be defined as a portion of the quantum algorithm to be executed ), thereby providing a selected one or more atoms of said plurality of atoms (Reagor teaches control signals that can manipulate the quantum states of individual qubits (atoms) in [0010].);
wherein said non-classical computation is encoded in said sequence of qubit gate operations.  (Reagor teaches quantum computing methods (non-classical); see at least abstract.  Reagor also teaches target quantum logic sequences that may be a series of quantum logic gates applied for the qubits assigned to the core; see [0034].  Reagor also teaches gate sets which are defined by a portion of the quantum algorithm to be executed; see [0026]-[0027].)
Keesling and Reagor are analogous art directed towards quantum computing.  Keesling teaches a neutral atom quantum processor and Reagor teaches a modular quantum computing method.
It would have been obvious for one of ordinary skill in the art of quantum computing to implement Reagor’s modular system in Keesling’s disclosed system before the effective filing date of the claimed invention.  IT would have been obvious because one of ordinary skill would be motivated to efficiently compile, calibrate, and execute quantum algorithms; see [0007] of Reagor.

With respect to claim 2, the rejection of claim 1 is incorporated and further Keesling teaches:
said at least two optic modulators comprise one or more spatial light modulators (SLMs), acousto-optic devices (AODs), or acousto-optic modulators (AOMs) (Keesling teaches the hold trap array may be generated by acousto-optic deflectors, spatial light modulator; see [0017]-[0018].).

With respect to claim 3, the rejection of claim 2 is incorporated and further Keesling teaches:
said one or more SLMs comprise one or more digital micromirror devices (DMDs) or one or more liquid crystal on silicon (LCoS) devices (Keesling teaches the SLM may comprise digital micromirror devices or liquid crystal on silicone; see [0104].).

With respect to claim 4, the rejection of claim 1 is incorporated and further Keesling teaches:
(c) comprises using said at least two optic modulators to selectively apply said electromagnetic energy to said selected one or more atoms (Keesling teaches an array of atoms into Rydberg states and evolving the arrays using laser (electromagnetic energy) manipulation techniques; see abstract.).

With respect to claim 8, the rejection of claim 1 is incorporated and further Keesling teaches:
said electromagnetic energy comprises optical energy (Keesling teaches an array of atoms into Rydberg states and evolving the arrays using laser (optical energy) manipulation techniques; see abstract.). 

With respect to claim 9, the rejection of claim 8 is incorporated and further Keesling teaches:
said optical energy comprises one or more wavelengths between 300 nanometers (nm) and 1,100 nm (Keesling teaches photon energy that includes light sources having wavelengths of approximately 420 nm; see [0029]-[0030].).

With respect to claim 11, the rejection of claim 1 is incorporated and further Keesling teaches:
(Keesling teaches microwave transmission in [0183].).

With respect to claim 12, the rejection of claim 11 is incorporated and further Keesling teaches:
said microwave energy comprises one or more wavelengths between 1 millimeter (mm) and 1 meter (m) (Keesling teaches microwaves in [0183].  Microwaves are electromagnetic radiation with wavelengths ranging from about one meter to one millimeter (the claimed range), and the microwaves disclosed in Keesling will be within the claimed range.).

With respect to claim 14, the rejection of claim 1 is incorporated and further Keesling teaches:
said electromagnetic energy comprises radiofrequency (RF) energy (Keesling teaches radio-frequency signals; see [0083].).

With respect to claim 15, the rejection of claim 14 is incorporated and further Keesling teaches:
said RF energy comprises one or more wavelengths of at least 1 m (Keesling teaches radio-frequency signals in the VHF band; see [0083].  VHF signals have wavelengths of 1 m to 10 m.).

With respect to claim 17, the rejection of claim 1 is incorporated and further Keesling teaches:
(c) comprises using said at least two optic modulators to implement one or more single-qubit gate operations on said selected one or more individual atoms (Keesling teaches tweezer laser sources that form n separate tweezer beams to form a tweezer array/beams used to trap atoms; see [0086].  Keesling also teaches multi-qubit quantum gates can be used to implement the disclosed approach; see [0079].).

With respect to claim 18, the rejection of claim 1 is incorporated and further Keesling teaches:
(c) comprises using said at least two optic modulators to implement one or more two-qubit gate operations on said selected one or more individual atoms (Keesling teaches tweezer laser sources that form n separate tweezer beams to form a tweezer array/beams used to trap atoms; see [0086].  Keesling also teaches multi-qubit quantum gates can be used to implement the disclosed approach; see [0079].).

With respect to claim 19, the rejection of claim 1 is incorporated and further Keesling teaches:
said one or more qubits comprises at least 10 qubits (Keesling teaches arrays of up to 51 atoms which can serve as qubits; see [0115].).

With respect to claim 20, the rejection of claim 1 is incorporated and further Reagor teaches:
repeating (b)-(d) for another gate operation of said sequence of qubit gate operations (Reagor teaches target quantum logic sequences that may be a series of quantum logic gates applied (sequence) for the qubits assigned to the core; see [0034].  Reagor further teaches the quantum computing system may perform operations in order (implying a sequence); see figure 2 and [0031].).
See the rejection of claim 1 for the motivation to combine references.

With respect to claim 21, the rejection of claim 1 is incorporated and further Keesling teaches:
(c) comprises using said at least two optic modulators to implement one or more multi-qubit gate operations on said selected one or more individual atoms (Keesling teaches a tweezer laser source that supplies light to a crystal which then deflects the light into n separate tweezer beams that form a tweezer array; see [0086].).

Allowable Subject Matter
Claim 5-7, 10, 13, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Dependent claims 5-7, 10, 13, and 16 are not taught by the prior art.  The closest prior art, when taken alone or in combination, does not teach or suggest all of the limitations of the instant independent claims in such a way that a rejection under 35 U.S.C. 102 or 103 would be proper.  The best prior art, Keesling Contreras et al., U.S. Patent Application Publication 2020/0185120 A1 (“Keesling”), teaches a system for neutral atom quantum information processing including generating a plurality of optical trapping sites for qubits to be used in quantum processing.  However, Keesling does not explicitly disclose performing applying electromagnetic energy to atoms using artificial intelligence operations; claims 6 and 7 depend from claim 5.  Additionally, Keesling does not teach the specific power limitations found in dependent claims 10, 13, and 16.

Response to Arguments
Applicant's arguments filed February 25, 2022 have been fully considered but they are not persuasive.
Reagor has been incorporated into the rejection above to teach the newly amended features.

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Smith et al., “A Practical Quantum Instruction Set Architecture” – teaches a machine architecture for classical/quantum computations implemented, in part, as sequences of quantum gates and circuits.
Curtis et al., U.S. Patent Application Publication 2018/0232652 – teaches methods for generating a quantum logic control sequence to be performed by a quantum information processor.
Zeng et al., U.S. Patent 10,352,992 – teaches quantum error correction techniques through various sets of qubit gates.

Conclusion
Claims 1-21 are rejected.
Claims 5-7, 10, 13, and 16 are objected to.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T PELLETT whose telephone number is (571)270-7156.  The examiner can normally be reached on Monday - Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on 571-272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.